DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-11, 16, 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: A circuit comprising: “the at least one via array comprises: a plurality of vias; a first shielding plane connected to a first set of vias of the plurality of vias; a second shielding plane connected to the first set of vias; and a third shielding plane connected to a second set of vias of the plurality of vias, the first set of vias are disposed between the first shielding plane and the second shielding plane, the second set of vias are disposed between the second shielding plane and the third shielding plane, a first surface of the at least one via array faces a first antenna of the at least two antennas, a second surface of the at least one via array faces away from the first antenna of the at least two antennas, and in a first direction extending from the first surface toward the second surface, the at least one via array comprises a plurality of quadrilateral elements” in combination with all the limitations of claim 1. 
Claims 2-4, 8-11 and 23 are dependent on claim 1 and are therefore also allowed.
Regarding claim 16, prior art does not disclose or suggest: A circuit comprising: “the plurality of vias are arranged into at least a first row of vias and a second row of vias extending in a second direction perpendicular to the first direction, the second row of vias is offset in the 
Claims 20-22 are dependent on claim 16 and are therefore also allowed.
Regarding claim 24, prior art does not disclose or suggest: A circuit comprising: “at least one via array, wherein: a first surface of the at least one via array faces the first antenna and the fourth antenna, a second surface of the at least one via array faces the second antenna and the third antenna, the at least one via array extends from a location between the first antenna and the third antenna to a location between the second antenna and the fourth antenna, and in a first direction extending from the first surface toward the second surface, the at least one via array comprises a plurality of quadrilateral elements” in combination with all the limitations of claim 24.
Claims 25-30 are dependent on claim 24 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamgaing et al., US 20120280860 discloses a device comprising plurality of antennas on a die and vias underneath the die surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868